NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 11 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ISRAEL AGUILERA ALONZO,                    No.    20-73069

                Petitioner,                     Agency No. A200-196-610

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 8, 2022**
                                Pasadena, California

Before: FRIEDLAND and KOH, Circuit Judges, and KORMAN,*** District
Judge.

      Jose Israel Aguilera Alonzo (“Petitioner”), a native and citizen of Honduras,

seeks review of a decision of the Board of Immigration Appeals (“BIA”) affirming


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
the denial by an immigration judge (“IJ”) of Petitioner’s applications for

withholding of removal and protection under the Convention Against Torture

(“CAT”). We have jurisdiction to review the BIA’s decision under 8 U.S.C.

§ 1252(b), and we deny the petition.1

      The BIA affirmed the IJ’s determinations that Petitioner was not credible

and that Petitioner did not provide sufficient documentary evidence to

independently corroborate his claims. “We review factual findings, including

adverse credibility determinations, for substantial evidence.” Garcia v. Holder,

749 F.3d 785, 789 (9th Cir. 2014). Petitioner has advanced no substantive

argument that the BIA’s conclusions about Petitioner’s credibility or corroborating

evidence were not supported by substantial evidence. Rather, Petitioner asserted in

a single conclusory statement in his opening brief that “the IJ and BIA’s findings



      1
         Petitioner appears to argue in his opening brief that he is eligible for and
entitled to asylum under 8 U.S.C. § 1158. Because Petitioner sought only
withholding of removal and protection under CAT before the IJ, we interpret his
arguments as to his eligibility for asylum as pertaining to his application for
withholding of removal pursuant to 8 U.S.C. § 1231(b)(3). See Lanza v. Ashcroft,
389 F.3d 917, 933 (9th Cir. 2004) (“[C]ourts ‘consider the same factors to
determine eligibility for both asylum and withholding,’ but withholding of removal
requires ‘a higher probability of persecution.’” (quoting Castellano-Chacon v. INS,
341 F.3d 533, 545 (6th Cir. 2003))). To the extent that Petitioner seeks asylum
under 8 U.S.C. § 1158, we lack jurisdiction to hear that claim because it was not
exhausted before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.
2004) (holding that “[8 U.S.C.] § 1252(d)(1) mandates exhaustion and therefore
generally bars us, for lack of subject-matter jurisdiction, from reaching the merits
of a legal claim not presented in administrative proceedings below”).

                                          2
with respect to the Petitioner’s credibility were not based on substantial evidence.”

“Issues raised in a brief that are not supported by argument are deemed

abandoned.” Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996). We

hold, therefore, that Petitioner has forfeited any challenge to the BIA’s adverse

credibility determination or its conclusion about his lack of corroborating

evidence.2

      In the absence of credible testimony or sufficient corroborating evidence,

Petitioner cannot prevail on either of his claims. To qualify for withholding of

removal, Petitioner bears the burden of “show[ing] a ‘clear probability’ of future

persecution.” Garcia, 749 F.3d at 791 (quoting Alvarez-Santos v. INS, 332 F.3d

1245, 1255 (9th Cir. 2003)); see also 8 U.S.C. § 1231(b)(3)(C) (providing that an

applicant for withholding has the burden of proof). Because Petitioner failed to

offer credible testimony or corroborating evidence of persecution, the BIA’s

conclusion that Petitioner had not sustained his burden of proof is supported by

substantial evidence. See Garcia, 749 F.3d at 791 (“Substantial evidence supports

the IJ’s and the BIA’s denial of relief under withholding of removal because [the

applicant] cannot overcome the adverse credibility determination.”).

      Petitioner’s CAT claim fails for similar reasons. Because that claim was


      2
       Independent of Petitioner’s forfeiture on the adverse credibility
determination, a review of the record persuades us that the agency’s alternative
arguments would be sufficient grounds to deny the petition.

                                          3
based on the same testimony the BIA and IJ had found was not credible and lacked

support from independent corroborating evidence, the BIA’s conclusion that

Petitioner could not show it was “more likely than not [he] would be tortured if

removed to [Honduras]” was also supported by substantial evidence. See 8 C.F.R.

§ 1208.16(c)(2); Ahmed v. Keisler, 504 F.3d 1183, 1200 (9th Cir. 2007) (“[The

applicant] bears the burden of presenting evidence to establish ‘substantial grounds

for believing that [he] would be in danger of being subjected to torture in the

country of removal.’” (second alteration in original) (quoting Kamalthas v. INS,

251 F.3d 1279, 1284 (9th Cir. 2001))).

      PETITION DENIED.




                                          4